Name: Commission Regulation (EC) No 1215/2002 of 5 July 2002 amending Regulation (EC) No 20/2002 laying down detailed rules for implementing the specific supply arrangements for the outermost regions introduced by Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: tariff policy;  economic policy;  trade;  regions and regional policy
 Date Published: nan

 Important legal notice|32002R1215Commission Regulation (EC) No 1215/2002 of 5 July 2002 amending Regulation (EC) No 20/2002 laying down detailed rules for implementing the specific supply arrangements for the outermost regions introduced by Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 Official Journal L 177 , 06/07/2002 P. 0003 - 0003 Special edition in Czech Chapter 3 Volume 36 P. 168 - 168 Special edition in Estonian Chapter 3 Volume 36 P. 168 - 168 Special edition in Hungarian Chapter 3 Volume 36 P. 168 - 168 Special edition in Lithuanian Chapter 3 Volume 36 P. 168 - 168 Special edition in Latvian Chapter 3 Volume 36 P. 168 - 168 Special edition in Maltese Chapter 3 Volume 36 P. 168 - 168 Special edition in Polish Chapter 3 Volume 36 P. 168 - 168 Special edition in Slovakian Chapter 3 Volume 36 P. 168 - 168 Special edition in Slovenian Chapter 3 Volume 36 P. 168 - 168Commission Regulation (EC) No 1215/2002of 5 July 2002amending Regulation (EC) No 20/2002 laying down detailed rules for implementing the specific supply arrangements for the outermost regions introduced by Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom) [1], and in particular Article 22 thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima) [2], and in particular Article 34 thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican) [3], and in particular Article 20 thereof,Whereas:(1) Fixing the flat-rate minimum level of aid for supplying the outermost regions in accordance with Commission Regulation (EC) No 20/2002 [4], as amended by Regulation (EC) No 474/2002 [5], involves the examination and assessment of a significant amount of data. Since that study is taking longer than provided for, the date from which the provision in question is to apply should be postponed and should coincide with the start of the calendar year, normally 1 January 2003.(2) As a result, Regulation (EC) No 20/2002 should be amended.(3) The measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1The first indent of the second subparagraph of Article 30 of Regulation (EC) No 20/2002 is replaced by the following:"  the third and fourth paragraphs of Article 6 shall apply from 1 January 2003,".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 2002.For the CommissionFranz FischlerMember of the Commission[1] OJ L 198, 21.7.2001, p. 11.[2] OJ L 198, 21.7.2001, p. 26.[3] OJ L 198, 21.7.2001, p. 45.[4] OJ L 8, 11.1.2002, p. 1.[5] OJ L 75, 16.3.2002, p. 25.--------------------------------------------------